*277
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s orders filed October 8, 2002, and January 28, 2002, be affirmed. The district court did not abuse its discretion in its denial of appellant’s motion to amend his complaint. See James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C.Cir.1996); Atchison v. District of Columbia, 73 F.3d 418, 425 (D.C.Cir.1996) (undue delay a sufficient reason for denying leave to amend). Nor did the district court abuse its discretion, see Blazy v. Tenet, 194 F.3d 90, 95 (D.C.Cir.1999), in denying the $1,000 in damages appellant claimed under the Privacy Act, because the court dismissed appellant’s Privacy Act claims. In addition, damages, such as those appellant claimed for lost UNICOR wages, are not available in FOIA actions. See Johnson v. Executive Office of the United States Attorneys, 310 F.3d 771, 777 (D.C.Cir.2002) (FOIA “provides requesters with the potential for injunctive relief only”); Thompson v. Walbran, 990 F.2d 403, 404 (8th Cir.1993).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.